DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of Application No. 16/588,882, filed 09/30/2019, now U.S. Patent No. US 11,285,919.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (Pub. No.: 2019/0057342 A1) in view of Wood (Pub. No.: 2018/0118164 A1).

1) In regard to claim 1, Ferguson discloses the claimed vehicle (fig. 2: 101) comprising:
a set of vehicle areas (fig. 2: 102/104) secured by a set of locks (¶0156); and
a computing system of the vehicle (fig. 12), the computing system being configured to:
validate or authenticate requests to unlock the set of vehicle areas received from one or more applications on one or more mobile devices, each request of the requests to unlock the set of vehicle areas being validated or authenticated based on an electronic key included in the request (¶0084 and ¶0163).
Ferguson does not explicitly disclose each vehicle area of the set of vehicle areas comprising a lock configured to unlock that vehicle area based on a corresponding electronic key and a profile of a user requesting access to that vehicle area, determine, for each request of the requests to unlock the set of vehicle areas, one or more levels of access of a user profile associated with the request to the set of vehicle areas, the one or more levels of access being determined based on the user profile associated with the request, wherein two or more user profiles are configured to have different levels of access to the set of vehicle areas; and in response to validating or authenticating the request, provide, to a user associated with the user profile, a particular level of access from the one or more levels of access to a particular vehicle area associated with the request.
However, Wood discloses it is known for each vehicle area of the set of vehicle areas comprising a lock configured to unlock that vehicle area based on a corresponding electronic key and a profile of a user requesting access to that vehicle area, determine, for each request of the requests to unlock the set of vehicle areas, one or more levels of access of a user profile associated with the request to the set of vehicle areas, the one or more levels of access being determined based on the user profile associated with the request, wherein two or more user profiles are configured to have different levels of access to the set of vehicle areas; and in response to validating or authenticating the request, provide, to a user associated with the user profile, a particular level of access from the one or more levels of access to a particular vehicle area associated with the request (¶0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the vehicle of Ferguson to allow entry based on a user profile and level of access, as taught by Wood.
One skilled in the art would be motivated to modify Ferguson as described above in order to increase the overall security of the vehicle, as taught by Wood (¶0002).

2) In regard to claim 2 (dependent on claim 1), Ferguson and Wood further disclose the vehicle of claim 1, wherein providing, to the user associated with the user profile, the particular level of access to the particular vehicle area associated with the request comprises unlocking a particular lock of the set of locks associated with the particular vehicle area, the particular lock being unlocked based on the electronic key included in the request and the one or more levels of access being determined for the user profile associated with the request (Wood ¶0020).

3) In regard to claim 3 (dependent on claim 1), Ferguson and Wood further disclose the vehicle of claim 1, further comprising: 
at least one physical unlocking key configured to unlock one or more of the set of locks, the at least one physical unlocking key providing a redundant unlocking mechanism for the one or more of the set of locks in addition to one or more electronic keys of the one or more of the set of locks (Wood ¶0020). 

4) In regard to claim 4 (dependent on claim 1), Ferguson and Wood further disclose the vehicle of claim 1, wherein the request further comprises an indication of the user profile of the user associated with the request (Wood ¶0022).

5) In regard to claim 5 (dependent on claim 1), Ferguson and Wood further disclose the vehicle of claim 1, wherein two or more of the set of locks are configured to unlock based on different electronic keys (Wood ¶0020).

6) In regard to claim 6 (dependent on claim 1), Ferguson and Wood further disclose the vehicle of claim 5, wherein the computing system is configured to provide different levels of access to the two or more of the set of locks based on different user profiles (Wood ¶0020).

7) In regard to claim 7 (dependent on claim 1), Ferguson and Wood further disclose the vehicle of claim 1, further comprising:
an autonomous driving system and a vehicle access subsystem, wherein the vehicle access subsystem is configured to be initialized before the autonomous driving system, wherein the vehicle unlocks the vehicle access without booting up an entirety of the autonomous driving system (Wood ¶0022).

8) In regard to claim 8, claim 8 is rejected and analyzed with respect to claim 1 and the references applied.

9) In regard to claim 9 (dependent on claim 8), claim 9 is rejected and analyzed with respect to claim 2 and the references applied.

10) In regard to claim 10 (dependent on claim 8), claim 10 is rejected and analyzed with respect to claim 4 and the references applied.

11) In regard to claim 11 (dependent on claim 8), claim 11 is rejected and analyzed with respect to claim 5 and the references applied.

12) In regard to claim 12 (dependent on claim 11), claim 12 is rejected and analyzed with respect to claim 6 and the references applied.

13) In regard to claim 13 (dependent on claim 8), claim 13 is rejected and analyzed with respect to claim 7 and the references applied.

14) In regard to claim 14 (dependent on claim 8), claim 14 is rejected and analyzed with respect to claim 3 and the references applied.

15) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 1 and the references applied.

16) In regard to claim 16 (dependent on claim 15), claim 17 is rejected and analyzed with respect to claim 2 and the references applied.

17) In regard to claim 17 (dependent on claim 15), claim 16 is rejected and analyzed with respect to claim 4 and the references applied.

18) In regard to claim 18 (dependent on claim 15), claim 18 is rejected and analyzed with respect to claim 5 and the references applied.

19) In regard to claim 19 (dependent on claim 18), claim 19 is rejected and analyzed with respect to claim 6 and the references applied.

20) In regard to claim 20 (dependent on claim 15), claim 20 is rejected and analyzed with respect to claim 7 and the references applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684